Citation Nr: 9929922	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  95-20 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a chronic 
respiratory disorder.  

2.  Entitlement to service connection for a psychiatric 
disorder to include post traumatic stress disorder (PTSD) 
with memory loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active duty from January to April 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations of a Department of 
Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between a 
psychiatric disorder to include PTSD with memory loss and 
active service.  

2.  There is no competent evidence that the veteran has a 
chronic respiratory disorder.  



CONCLUSIONS OF LAW

1.  The claim of service connection for a psychiatric 
disorder to include PTSD with memory loss is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim of service connection for a chronic respiratory 
disorder is not well grounded.  38 U.S.C.A. § 5107.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records are negative for 
findings, treatment, or diagnoses of a psychiatric or 
respiratory disorder.  The 1975 separation examination showed 
normal psychiatric, lungs and chest evaluations.

The certificate of his discharge from service shows that the 
veteran entered service in Oakland, California in January 
1975 and was discharged from service in April 1975 at Fort 
Ord, California, and that he had no foreign service.

VA hospitalization report dated in February 1984 shows that 
the veteran was admitted complaining that he had been "tired 
and run down" for about two years with associated depression 
and generalized nervousness.  Psychological testing revealed 
considerable anxiety and some depression with generally poor 
functioning.  Discharge diagnoses included schizotypal 
personality disorder, cannabis abuse, tinea pedis, no 
restorable tooth, callous of right heel, and positive 
serology with a history of previous adequate treatment.  

VA outpatient records dated from February to March 1984 show 
that the veteran was seen with complaints of nervousness and 
depression.  A social assessment survey taken in February 
revealed schizoid personality versus schizophrenia.  The 
veteran also underwent psychological testing in February 1984 
which revealed that disturbance with anxiety and depression.  
There was also evidence of poor cognitive and intellectual 
functioning as well as deteriorated emotional controls.  The 
results indicated a severe anxiety reaction or mental simple 
schizophrenic.  VA outpatient treatment records dated from 
July to August 1984 show that the veteran was seen with 
complaints of depression.  The diagnosis was schizoid 
personality.  

VA hospitalization report dated in July 1984 shows the 
veteran presented with complaints of auditory hallucination.  
Discharge diagnoses included atypical factitious disorder 
with physical symptoms, personality disorder, schizo type, 
exhibitionism, latent syphilis, and substance abuse disorder.  

VA outpatient treatment records dated in October 1985 a 
diagnosis for schizoptypal personality disorder.  Also in 
October the veteran received the diagnosis of schizotypal 
disorder, rule out PTSD.  The veteran reported that he 
experienced auditory and visual hallucinations as well as 
nightmares all related to his combat experience in Cambodia.  
He also reported episodes of flashbacks, depression insomnia, 
and crying spells.  The diagnosis was PTSD and schizotypal 
personality disorder by history.  

VA hospitalization report dated in October 1985 shows that 
veteran presented with complaints of nervousness, depression, 
and inability to work. The diagnoses were adjustment disorder 
with anxious mood and schizotypal personality disorder.  VA 
outpatient treatment records dated from November 1985 to 
November 1987 show treatment for substance abuse.  In 
December 1985, the veteran was diagnosed with a personality 
disorder.  

VA outpatient treatment records dated in October 1986 show 
treatment and diagnosis of schizotypal personality disorder 
and depression.  

VA outpatient treatment records dated in November 1986 show 
diagnoses for suicidal depression and atypical personality 
disorder.  In December 1986, the veteran was hospitalized and 
diagnosed with atypical personality disorder.  

The veteran was accorded a VA examination in October 1987.  
On examination the veteran's lungs were normal to inspection, 
palpation, and auscultation.  There were no abnormalities 
found.  The diagnosis was mixed substance abuse.  The veteran 
was also admitted for detoxification therapy in October 1987.  
The discharge diagnoses were mixed subtance abuse, continuous 
and borderline personality disorder.  

In December 1987 the veteran was seen with complaints of 
auditory hallucinations after smoking crack.  The diagnosis 
was questionable schizo disorder.  

VA outpatient treatment records dated in March 1990 show that 
the veteran was seen with complaints of hallucinations.  Also 
in March, the veteran presented with complaints of 
nightmares, having shakes, and insomnia.  The diagnoses were 
mixed substance abuse, alcohol, cocaine, and schizophrenia.  

VA examination conducted in March 1990 showed lungs that were 
normal to inspection, palpation, and auscultation.  

VA outpatient treatment records dated from July to October 
1992 show that the veteran was seen with complaints of 
auditory and visual hallucinations.  

VA outpatient records dated from October to November 1993 
show that the veteran was seen with complaints of both 
auditory and visual hallucinations.  The provisional 
diagnosis was provisional schizophrenia.  

Medical records from Alta Bates Medical Center show that the 
veteran was hospitalized for psychiatric treatment in July 
and September 1993.  In July 1993, the veteran complained of 
auditory hallucinations.  On examination, respiration was 16 
and unlabored.  His lungs were clear.  The diagnosis was 
chronic schizophrenia with exacerbation.  In September 1993, 
the veteran was diagnosed with major depression, recurrent 
and personality disorder.  

Medical records from Alta Bates Medical Center dated in June 
1995 show that the veteran was seen with complaints of 
paranoia.  On physical examination he was alert and awake, 
paranoid, but cooperative.  On neurologic examination, there 
was evidence of active disease.  

Also in June 1995, the veteran was seen with complaints of 
hearing voices and thoughts of harming himself.  On mental 
status examination, he appeared rather suspicious.  There was 
no evidence of overt psychosis other than the reported 
voices.  Discharge diagnosis was schizophrenia by history.  
The working diagnoses were acute exacerbation of chronic 
paranoid schizophrenia and acute suicidal ideation.  

The veteran was accorded a hearing before the undersigned at 
the RO in July 1999.  At that time, he testified that 
difficulties he experienced with a drill sergeant had 
"totally wrecked" his life.  He testified that he was first 
diagnosed with a psychiatric disorder in 1985, although he 
had received treatment for a psychiatric disorder in 1981.  
He reported that there was no evidence of a psychosis prior 
to service although he was probably seventy percent "okay."  
He reported that his respiratory disorder began during 
service but he did not seek medical treatment.  He reported 
post service treatment with prescriptions of Haldol and 
Cogentin.  

Pertinent Law and Regulations

The threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim, that is, a 
claim which is plausible and meritorious on its own or 
capable of substantiation.  If he has not, his appeal must 
fail and the Board has no duty to further assist him with the 
development of his claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence. A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or during an applicable 
presumption period; (b) evidence showing post- service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  See Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 
3.303(b). Alternatively, service connection may be 
established under § 3.303(b) by evidence of (i) the existence 
of a chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Brewer v. West, 11 Vet. App. 228, 231 
(1998).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Sacks v. West, 
11 Vet. App. 314, 315 (1998); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Derwinski, 5 Vet. App. 19, 21 (1993).

In general, service connection will be granted for 
disabilities incurred in or aggravated during active service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

A PTSD claim is well grounded if there is medical evidence of 
a current disability, lay evidence (presumed to be credible 
for these purposes) of an in-service stressor, which in a 
PTSD case is the equivalent of in-service incurrence or 
aggravation; and medical evidence of a nexus between service 
and the current PTSD.  Gaines v. West, 11 Vet. App. 353, 357 
(1998).  A veteran's lay statements as to combat stressors 
are generally accepted as true for purposes of determining 
whether the claim is well grounded.  Falk v. West, 12 Vet. 
App. 402 (1999).

Psychiatric disability to include PTSD with memory loss

The veteran submitted his application for VA compensation 
benefits in August 1993.  Private and VA medical records 
contain findings of depression, schizophrenia, and PTSD.  He 
has, therefore, submitted evidence of a medical diagnosis of 
a current disability for the purposes of well-groundedness.  
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998). 

What is lacking under the Caluza test in the present case is 
competent evidence of a link between the post-service 
diagnoses and service.  In this regard the Board notes that 
post-service medical records show treatment for a number of 
psychiatric conditions, including depression, schizophrenia 
and possible PTSD.

Under the provisions of 38 U.S.C.A. § 1112(a) (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1998), a psychosis becoming manifest 
to a degree of 10 percent or more within one year of 
separation from service will be presumed to be service 
connected.  These provisions essentially eliminate the need 
for nexus evidence where they are applicable.  Savage v. 
Gober.  In the instant case, there are no clinical records of 
a psychosis manifested to a degree of 10 percent within one 
year of service.  When initially seen in the 1980s the 
veteran testified that his symptoms had begun only 
approximately two years earlier.  At the recent hearing on 
appeal, the veteran seemed to concede that he did not receive 
treatment prior to 1981.

Arguably, there is competent evidence of PTSD, in the form of 
the assessments made during VA outpatient treatment.  These 
assessments appear to have been premised on the veteran's 
reports of participation in combat in Cambodia.  This 
stressor is inherently incredible, inasmuch as the veteran 
had no foreign service.  Thus his statements do not 
constitute competent evidence of an inservice stressor for 
purposes of a well-grounded claim.  Samuels v. West, 11 Vet. 
App. 433 (1998).  More recently the veteran has testified 
that he experienced inservice stressors as the result of 
difficulties with his drill instructor.  While the veteran 
may be competent to report such stressors, this report is not 
sufficient to render his claim well grounded.  No medical 
professional has related the stressor to a current diagnosis 
of PTSD.

As a lay person the veteran would not have the requisite 
medical expertise to attribute a current psychiatric 
disability to service.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  A competent medical opinion is necessary to link 
the specific current psychiatric disability to service.  Such 
evidence is lacking in this case.

In the absence of competent evidence of a nexus between a 
current psychiatric disability to include PTSD with memory 
loss and service, the claim is not well grounded and must be 
denied.

Respiratory Disorder

The veteran is claiming service connection for a chronic 
respiratory disorder.  As noted above, the service medical 
records are negative for complaints or treatment for a 
chronic respiratory disorder.  Significantly, he has not 
submitted any evidence showing the claimed disability.  In 
the absence of evidence of a current disability or of medical 
evidence linking a current disability to service, the claim 
must be denied as not well grounded.  

Because the veteran's claims are not well grounded, VA is 
under no duty to assist him in further development of his 
claims.  38 U.S.C.A. § 5107(a); Murphy at 81. Where a claim 
is not well grounded, VA may have a duty under the provisions 
of 38 U.S.C.A. § 5103(a) (West 1991), to inform the appellant 
of the evidence necessary to render the claims well grounded.  
Robinette v. Brown, 8 Vet. App. 69 (1995).

In the instant case, the appellant has not reported the 
existence of evidence that could serve to render his claims 
well grounded.  Accordingly, there is no further duty on the 
part of VA to inform him of the evidence necessary to 
complete his applications.  McKnight v. Gober, 131 F.3d. 1483 
(Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344-345 
(1996).


ORDER

Service connection for a psychiatric disability to include 
PTSD with memory loss is denied.  

Service connection for a chronic respiratory disorder is 
denied.  


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals




 

